Citation Nr: 0833865	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-37 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bruxism.

2.  Entitlement to initial disability rating in excess of 10 
percent for disability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to May 
1988 and from May 2002 to May 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 and September 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The veteran's right knee 
disability rating was subsequently increased to 10 percent 
disabling by RO decision of June 2007.  This increase did not 
satisfy the veteran's appeal.

The veteran testified at a hearing before a Decision Review 
Officer in December 2005 and at a hearing at the RO before 
the undersigned Veterans Law Judge in January 2008.  
Transcripts of the hearings are of record.

The Board also notes that the veteran was provided a 
Statement of the Case in July 2008 on the issues of 
entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder (PTSD) and 
entitlement to a higher initial disability rating for PTSD.  
Those issues are apparently still being considered by the RO.  
They have not been certified for appellate consideration.


REMAND

The veteran contends that he grinds his teeth excessively, 
and has done so since active duty.  In the December 2005 RO 
hearing, he stated that his teeth grinding causes pain and 
popping, and he was not sure what disability he may have.  He 
stated that he had worn out his mouth guard and is due for 
additional dental care.  He requested a VA dental 
examination.

In January 2008 testimony before the Board, the veteran 
reported treatment during service for grinding of his teeth 
in Germany during 1985.  He testified that he was told he was 
a tooth grinder, who had bruxism and he was prescribed a 
mouth guard.  The veteran stated that he is required to wear 
a mouth guard every day and that, post-service, he has had to 
go to Mexico to seek affordable dental treatment.  He 
testified that there is not much left of his teeth because of 
his grinding.  

Service treatment records from June 1985 and January 1986 
indicate the veteran required a night guard or a soft night 
guard.  While the reason for this is not indicated, service 
treatment records dated in June and October 2002 state that a 
mouth guard and bitesplint were required to address excessive 
wear/ bruxism.  So, the evidence establishes that the veteran 
had excessive teeth wear during service that required 
prophylactic measures to prevent additional wear and 
deterioration of his teeth.

May 2002 service dental records, submitted by the veteran, 
show that he was missing teeth #'s 1, 5, 12, 16, 32, 28, 21 & 
17.

A February 2006 private dental report states that the veteran 
had excessive wear of all molars and anterior teeth, with a 
loss of canine guidance.  Full coverage restoration was 
indicated to prevent further breakdown which would eventually 
lead to exposure of the veteran's pulp, loss of function, and 
severe pain.

The veteran applied for VA dental benefits prior to the time 
of his separation from service.  Consistent with his service 
dental records showing a dental examination no later than 
December 2002, his DD 214 does not show he was allowed a 
dental examination and corrective treatment within 90 days 
prior to separation.

After carefully considering the evidence of record in this 
case, the Board believes that the veteran has met the 
threshold burden required under § 3.159(c)(4).  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that the 
"may be associated" element is a low threshold).  
Specifically, there is evidence of a in-service complaints of 
teeth grinding with findings of bruxism and lay evidence of a 
continuity of symptomatology since service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Accordingly, a VA 
examination is necessary prior to further adjudication of 
this claim.

In January 2008 hearing testimony, the veteran stated that 
his right knee disability had worsened and that he 
experiences more pain and instability.  The Board observes 
that his most recent VA examination was held in February 
2007.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or AMC should afford the 
veteran a comprehensive VA dental 
examination to determine if he has bruxism 
and if so, the nature and extent of all 
impairment associated with the bruxism, to 
include any dental impairment and any 
temporomandibular joint (TMJ) impairment.  

Any and all opinions expressed must be 
accompanied by a complete rationale.

2.  The veteran should also be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected right knee disability.  The 
claims folders must be made available to 
and reviewed by the examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.

To the extent possible, the manifestations 
of any non service-connected disorders 
should be distinguished from those of the 
service-connected disability.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
ultimate outcome in this case.

The veteran need take no action until he is otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




